          Case 2:19-cv-02069-GMN-VCF Document 22 Filed 06/25/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
11   MITCHELL HARPER,                                 Case No.: 2:19-cv-02069-GMN-VCF
12         Plaintiff(s),                                             Order
13   v.                                                         [Docket No. 21]
14   NEVADA PROPERTY 1, LLC,
15         Defendant(s).
16        Pending before the Court is a stipulation to continue the ENE, Docket No. 21, which is
17 GRANTED. The ENE is hereby RESET for 1:00 p.m. on September 10, 2020. ENE statements
18 must be submitted by 3:00 p.m. on September 3, 2020.
19        IT IS SO ORDERED.
20        Dated: June 25, 2020
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                1
